DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 4 January 2022.
Claims 1-12 are pending. Claims 1 and 7 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kassoumeh et al. (US 10546135, patented 28 January 2020, hereafter Kassoumeh) and further in view of Jones (US 2006/0152354, published 13 July 2006) and further in view of Joseph et al. (US 10929867, filed 6 June 2016, hereafter Joseph).
As per independent claim 1, Kassoumeh, which is analogous to the claimed invention because it is directed toward identifying form anomalies, discloses an apparatus comprising:
a database configured to store paperwork (column 11, line 58- column 12, line 7)
logic circuitry configured to:
	receive new paperwork describing a first public-safety incident (column 2,line 55-57)
	access the database to determine stored similar paperwork, wherein the stored similar paperwork comprises information about multiple events similar to the first event (column 11, line 58- column 12, line 7; column 13, lines 21-52)
	compare information within form fields in the new paperwork to the information within form fields of the similar paperwork in order to determine anomalies in any information within form fields in the new paperwork (column 15, lines 24-60)
	output an instruction to identify any field of the new paperwork that has anomalous information (column 15, line 61- column 16, line 12; column 16, line 64- column 17, line 22)

Kassoumeh fails to specifically disclose an event that took place at a location similar to a location where the first incident occurred. However, Joseph, which is analogous to the claimed invention because it is directed toward location based identification, discloses an event that took place at a location similar to a location where the first incident occurred (column 2, lines 16-52). It would have been obvious to one of ordinary skill in the art at the time of the applications effective filing date because it would have allowed a user to identify database items based upon determining a physical location of prior events. This would have enabled for providing a user suggestions based upon previous location based items stored within the database.
As per dependent claim 2, Kassoumeh, Jones, and Joseph disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Jones discloses wherein the paperwork describing the public-safety incidents stored in the database comprise paperwork describing past public-safety incidents (paragraph 0010). It would have been obvious to one of ordinary skill in the art at the time of the 
As per dependent claim 3, Kassoumeh, Jones, and Joseph disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Kassoumeh fails to specifically disclose wherein the instruction to identify comprises an instruction to highlight, bold, italicize, circle, use a particular colored text, use a particular font, or bold text. 
However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that highlighting, bolding, italicizing, circling, using a particular colored text, using a particular font, or bolding text were means to visually emphasize contents. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Kassoumeh, with a reasonable expectation of success, would have allowed the user to visually emphasize identified text. This would have enabled the user to easily identify the contents in order for them to review and/or update the contents.
As per dependent claim 4, Kassoumeh, Jones, and Joseph disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Kassoumeh discloses where the logic circuitry determines anomalies by determining a distribution of form fields in the stored similar paperwork, and determining anomalies by 
As per dependent claim 5, Kassoumeh, Jones, and Joseph disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Kassoumeh fails to specifically disclose wherein the distribution comprises a Normal distribution, a Bernoulli distribution, a Beta-Binomial distribution, a Degenerate distribution, Binomial distribution, degenerate distribution, a Conway-Maxwell-Poisson distribution, a Poisson distribution, a Skellam distribution, or a Beta distribution.
However, the examiner takes official notice that it was notoriously well-known in the art that types of distributions include a Normal distribution, a Bernoulli distribution, a Beta-Binomial distribution, a Degenerate distribution, Binomial distribution, degenerate distribution, a Conway-Maxwell-Poisson distribution, a Poisson distribution, a Skellam distribution, or a Beta distribution. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Kassoumeh, with a reasonable expectation of success, as it would have enabled for identifying an outlier based upon known distributions. This would have enabled a user to utilize known distributions for identifying outliers, thereby eliminating the need for creating a new distribution paradigm.
With respect to claims 6-10, the applicant discloses the limitations substantially similar to those in claims 1-5, respectively. Claims 6-10 are similarly rejected.
With respect to claim 11, the applicant discloses the limitation substantially similar to those in claims 1 and 4. Claim 11 is similarly rejected.
.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kassoumeh, Jones, and Joseph.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144